             Case 18-31274 Document 2357 Filed in TXSB on 01/07/19 Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                        §
    In re:                                                              § Chapter 11
                                                                        §
    IHEARTMEDIA, INC., et al.,1                                         § Case No. 18-31274 (MI)
                                                                        §
                               Debtors.                                 § (Jointly Administered)
                                                                        §

           STIPULATION AND ORDER REGARDING EXISTING DEADLINES
            WITH RESPECT TO THE OBJECTION OF JAMES B. MARTIN TO
            CONFIRMATION OF PLAN OF REORGANIZATION IN ABSENCE
         OF AN ESTIMATION OF HIS CLAIM PURSUANT TO 11 U.S.C. § 502(C)(1)

             The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), and

James B. Martin (“Martin”, collectively with the Debtors, the “Parties”) hereby enter into this

stipulation and agreed order (this “Stipulation and Order”) as follows:

             WHEREAS, on December 10, 2018, Martin filed his Objection of James B. Martin to

Confirmation of Plan of Reorganization in the Absence of an Estimation of his Claim (the

“Objection”) [Docket No. 2148] in the United States Bankruptcy Court for the Southern District

of Texas (the “Court”); and

             WHEREAS, the hearing to confirm the Modified Fifth Amended Joint Chapter 11 Plan of

Reorganization of iHeartMedia, Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the

Bankruptcy Code commenced on December 11, 2018, and has been continued to January 10, 2019,

at 9:00 a.m. prevailing Central Time, pursuant to the Order Regarding Confirmation Hearing

Dates [Docket No. 2171].


1     Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
      noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia. The location of Debtor iHeartMedia
      Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway, San Antonio,
      Texas 78258.
       Case 18-31274 Document 2357 Filed in TXSB on 01/07/19 Page 2 of 3



IT IS STIPULATED BY THE PARTIES AND HEREBY ORDERED THAT:
       1.      The Parties agree that Martin is not objecting to confirmation of the Plan, and the

Parties reserve all rights with respect to the Objection, including with respect to the liquidation

value of Martin’s claim. Notwithstanding the foregoing, the Parties agree that the confirmation

hearing may proceed prior to the resolution of the liquidation value of Martin’s claim as set forth

in the Objection. The Parties further agree that, in the event the Parties are unable to reach a

consensual resolution of Martin’s Claims either prior to or subsequent to the Confirmation of the

Plan, the Parties’ rights to a full and fair valuation of Martin’s claims will be preserved.

       2.      The deadline by which the Debtors may file a response to the Objection

(the “Response Deadline”) shall be extended through and until January 31, 2019, at 11:59 p.m.

prevailing Central Time.

       3.      The Response Deadline may be extended by written mutual agreement among the

Debtors and Martin without further notice to the Court.

       4.      A hearing regarding the relief requested in the Objection shall be continued to a

future date to be determined by agreement of the Parties and subject to the Court’s approval.



 Dated: ______________, 2019
 Houston, Texas                                       MARVIN ISGUR
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  2
          Case 18-31274 Document 2357 Filed in TXSB on 01/07/19 Page 3 of 3



          IN WITNESS WHEREOF, the Parties, by their authorized counsel, executed this

  Stipulation and Order as of the date written below.

Houston, Texas
January 7, 2019
/s/ Patricia B. Tomasco
Patricia B. Tomasco (TX Bar No. 01797600)             James H.M. Sprayregen, P.C.
Elizabeth C. Freeman (TX Bar No. 24009222)            Anup Sathy, P.C. (admitted pro hac vice)
Matthew D. Cavenaugh (TX Bar No. 24062656)            Brian D. Wolfe (admitted pro hac vice)
JACKSON WALKER L.L.P.                                 William A. Guerrieri (admitted pro hac vice)
1401 McKinney Street, Suite 1900                      Benjamin M. Rhode (admitted pro hac vice)
Houston, Texas 77010                                  KIRKLAND & ELLIS LLP
Telephone:       (713) 752-4200                       KIRKLAND & ELLIS INTERNATIONAL LLP
Facsimile:       (713) 752-4221                       300 North LaSalle Street
Email:           ptomasco@jw.com                      Chicago, Illinois 60654
                 efreeman@jw.com                      Telephone:       (312) 862-2000
                 mcavenaugh@jw.com                    Facsimile:       (312) 862-2200
                                                      Email:           james.sprayregen@kirkland.com
                                                                       anup.sathy@kirkland.com
Co-Counsel to the Debtors                                              brian.wolfe@kirkland.com
and Debtors in Possession                                              will.guerrieri@kirkland.com
                                                                       benjamin.rhode@kirkland.com

                                                      -and-

                                                      Christopher Marcus, P.C. (admitted pro hac vice)
                                                      KIRKLAND & ELLIS LLP
                                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                                      601 Lexington Avenue
                                                      New York, New York 10022
                                                      Telephone:     (212) 446-4800
                                                      Facsimile:     (212) 446-4900
                                                      Email:         christopher.marcus@kirkland.com

                                                      Co-Counsel to the Debtors
                                                      and Debtors in Possession

/s/ David C. Federman
David C. Federman (admitted pro hac vice)
Federal ID No. 26902
Sprague & Sprague
The Wellington Bldg.
135 South 19th Street, Suite 400
Philadelphia, PA 19103
Telephone: 215-561-7681
Facsimile: 215-561-6913
Email: dfederman@spragueandsprague.com

Counsel for James B. Martin




                                                  3
